IN THE UNITED STATES COURT OF APPEALS
                         FOR THE FIFTH CIRCUIT

                          ______________________

                               No. 98-60126
                             Summary Calendar
                         _______________________


JUATASSA SIMS,
                                                 Plaintiff-Appellant,
                                    versus

KENNETH S. APFEL,
COMMISSIONER OF SOCIAL SECURITY,
                                                 Defendant-Appellee.

          ________________________________________________
                 Appeal from the United States District Court
                   for the Northern District of Mississippi
         _________________________________________________
                          November 6, 1998
Before POLITZ, Chief Judge, STEWART and PARKER, Circuit Judges.

PER CURIAM:

   Juatassa Sims appeals the district court’s affirmance of the Commissioner’s
denial of her application for disability insurance benefits, contending that the

administrative law judge: (1) failed to afford proper weight to a psychologist’s

opinion that she was severely depressed; (2) improperly excluded certain of her

impairments in assessing her residual function capacity; and (3) should have
ordered a consultative examination to assess her mental impairments. We affirm.
  We lack jurisdiction to review Sims’s second and third contentions because they
were not raised before the Appeals Council.1 The first contention is without merit

because the ALJ is entitled and expected to determine the credibility of medical

experts and to weigh their opinions accordingly.2 Concluding that the findings of
the ALJ are supported by substantial evidence, the judgment appealed is

AFFIRMED.3




      1
       Paul v. Shalala, 29 F.3d 208 (5th Cir. 1994).
      2
       Greenspan v. Shalala, 38 F.3d 232 (5th Cir. 1994).
      3
       Villa v. Sullivan, 895 F.2d 1019 (5th Cir. 1990).

                                              2